Beatty, C. J., dissenting.
I dissent. There was nothing in the contract between Olvera and plaintiff’s assignor, Hartman, to distinguish it from any other ex-ecutory contract to sell land. A right of action to enforce specific performance of Olvera’s contract to convey accrued, if ever, upon the issuance of the patent in September, 1876, and was barred in four years. This action — as between Luco and De Toro — is, in effect, nothing more nor less than an action on that contract,—to specifically enforce it, —■ and it was not commenced until more than six years after the statute had begun to run, and two years after the bar had attached.
As to other points discussed in the opinion of the court "I express no opinion.